Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 23 February 2022.  Claims 1, 3-6, 8, and 10 are pending and have been considered as follows.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juliana Haydoutova on 10 May 2022.
The application has been amended as follows: 
Please amend the claims as follows: 
1.	(Currently Amended) An accompanying mobile machine accompanying a leader mobile machine that includes an electronic flight information determination device for determining piloting information comprising piloting indications for piloting the accompanying mobile machine following the leader mobile machine and deviations in position between a current position of said leader mobile machine and a current position of said accompanying mobile machine, wherein said device is adapted for collecting location data of the leader mobile machine from among actual location data derived from measurements relating to [[the]] a current location of the leader mobile machine and target trajectory data of the leader mobile machine, and for determining, on the basis of said location data collected, piloting information for piloting the accompanying mobile machine as a function of a set of at least two values to be adhered to with respect to the location defined by the data collected, said values to be adhered to being representative of at least two values among a minimum vertical/flight level separation value, a minimum longitudinal/along track separation value and a minimum lateral/between tracks separation value,
the accompanying mobile machine in addition comprising either:
- an automatic, semi-automatic or assisted piloting module, which is adapted for automatically piloting the said machine based on said indications, or
- a human-machine interface adapted to display the deviations in position between [[a]] the current position of said leader mobile machine and between [[a]] the current position of said accompanying mobile machine,
wherein the electronic flight information determination device for determining piloting information, when determining piloting information, is adapted for selecting a calculation method among different calculation methods, 
the electronic flight information device being adapted for selecting a first calculation method if the target trajectory data of the leader mobile machine [[are]] is present among the most recently collected data and if the actual location data [[are]] is absent among the most recently collected data, or selecting at least one other calculation method if the target trajectory data of the leader mobile machine [[are]] is absent among the most recently collected data and if the actual location data [[are]] is present among the most recently collected data.

8.	(Currently Amended) A flight information determination method for determining flight control information for an accompanying mobile machine of a leader mobile machine from among piloting indications and deviations in position between a current position of said leader mobile machine and a current position of said accompanying mobile machine,
said method comprising the steps operationally executed by an electronic information processing module, the steps comprising:
- collecting location data of the leader mobile machine. from among an actual location data derived from measurements relating to a current location of the leader mobile machine and target trajectory data of the leader mobile machine; and
- determining, based on said location data collected, the piloting information items for the accompanying mobile machine as a function of a set of at least two values to be adhered to with respect to the location defined by the data collected, said values to be adhered to being representative of at least two of: a minimum vertical/flight level separation value, a minimum longitudinal/along track separation value, and a minimum lateral/between tracks separation value, and at least among:
- automatically piloting said machine based on said indications, or
- displaying said deviations on a human-machine interface,
wherein, the flight information determination method comprises a selection step, during the determination of the piloting information, for selecting a calculation method from among different calculation methods, said selection comprising:
- selecting a first calculation method if the target trajectory data of the leader mobile machine [[are]] is present among the most recently collected data and if the actual location data [[are]] is absent among the most recently collected data, or
- selecting at least one other calculation method if the target trajectory data of the leader mobile machine [[are]] is absent among the most recently collected data and if the actual location data [[are]] is present among the most recently collected data.

Allowable Subject Matter
Claims 1, 3-6, 8, and 10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Haissig et al. (US. Pub. No. 20050165516 A1) teaches a position keeping system, useable to maintain a position of a vehicle in a vehicle formation, to keep all formation members flying at a specified velocity and altitude, and to perform commanded maneuvers, determines guidance corrections based on a track state referenced to a leader or a virtual leader of the formation and on a formation position error indicating the error in the position of the vehicle in the formation. The guidance corrections are required so as to maintain the vehicles in the formation.
Further, Speyer et al. (US. Pub. No. 20170131726 A1) teaches an aircraft system includes three or more aircraft and a flight control system. The flight control system controls flight of the aircraft so as to maintain the three aircraft in an inverted-V flight formation. Specifically, two leading aircraft fly along parallel flight paths and maintain substantially identical longitudinal positions along the parallel flight paths. A trailing aircraft flies along a flight path centered between the trailing vortices or flight paths of the leading aircraft and has a longitudinal position that is behind the two-leading aircraft. The leading aircraft maintain a lateral separation distance such that the induced drag for the three aircraft formation is minimized for example by setting a lateral separation distance between wingtips of 0.8 to 1.0 wingspan of the trailing aircraft. The longitudinal separation between the leading and trailing aircraft is controlled by the flight control system based on operational objectives of the aircraft system.
In regards to independent claims 1 and 8, Haissig et al. and Speyer et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
(With regard to claim 1 and an accompanying mobile machine)

the electronic flight information device being adapted for selecting a first calculation method if the target trajectory data of the leader mobile machine is present among the most recently collected data and if the actual location data is absent among the most recently collected data, or selecting at least one other calculation method if the target trajectory data of the leader mobile machine is absent among the most recently collected data and if the actual location data is present among the most recently collected data.


(With regard to claim 8 and a flight information determination method)

wherein, the flight information determination method comprises a selection step, during the determination of the piloting information, for selecting a calculation method from among different calculation methods, said selection comprising:
- selecting a first calculation method if the target trajectory data of the leader mobile machine is present among the most recently collected data and if the actual location data is absent among the most recently collected data, or 
- selecting at least one other calculation method if the target trajectory data of the leader mobile machine is absent among the most recently collected data and if the actual location data is present among the most recently collected data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666